DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 7-8, 10-12, 14 and 16 are pending in the application, of which claims 7, 11, 12 and 16 are independent claims. Claims 1-6, 9, 13 and 15 have been cancelled by the Applicant. Claim 16 is newly added to this application.
Applicant’s arguments in the remarks filed on 02/19/2021 with respect to claims 7-8, 10-12, 14 and 16 have been considered, but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
NOTICE: This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8, 10-12, 14 and 16 are rejected under 35 U.S.C. §103(a) as being unpatentable over Larsson et al. (US Pub. 2013/0039286, hereinafter “Larsson”) in view of Ouchi et al. (US Pub. 2015/0124673, hereinafter “Ouchi”).
Regarding claims 7 and 12, Larsson discloses a user terminal (36) comprising:
a receiver (37) that receives downlink control information including a transmission power control (TPC) command {Larsson: [0018]; [0080]-[0084]. Fig. 10; [0093]-[0096]: UE 36 including transceiver 37, including receiver for receiving TPC commands ([0094]-[0095]). TPC command is received via receipt of DCI format (Fig. 3) message. See also Figs. 11-13: S111; [0056]-[0060]};
a transmitter that transmits an uplink signal using a transmission power that is controlled based on an accumulated value of the TPC command {Larsson: Fig. 10; [0093]-[0096]; [0098]: transceiver 37 including transmitter for transmitting uplink data at power level value based upon accumulated TPC commands}, accumulated independently of a length of a transmission duration of the uplink signal {Larsson: Fig. 10; [0095]-[0096]; Figs. 11-13: [0056]-[0060]: UE determines accumulated TPC command values regardless of uplink transmission scheduled subframe (i.e. scheduled time or duration) associated with the TPC command}; and 
a processor that resets the accumulated value if a predetermined parameter is provided by higher layer signaling {Larsson: [0009]-[0015]: the accumulated power control value is reset when initial power offset (PO_PUSCH or PO_UE_PUCCH) or other parameters is/are received via higher layer signaling}.
However, Larsson fails to disclose wherein the predetermined parameter is a weight coefficient for pathloss. 
Ouchi discloses wherein the predetermined parameter is a weight coefficient for pathloss {Ouchi: [0093]; [0108]; [0142]; pathloss compensation coefficient ‘α’ can be turned on or off using bit value of 0 to 1. Fig. 10, [0237]-[0238]: cell-specific uplink power control resource can be updated using accumulationEnabled bit and pathloss attenuation coefficient ‘α’ enabled bit transmitted to mobile device. Accumulated data for attenuation coefficient ‘α’ is therefore can be reset via RRC higher layer signaling}. 
Similarly to Larsson, Ouchi shares the same field of endeavor in providing uplink transmit power control and configuration setting for wireless Ouchi and Larsson before him before the effective filing date of the claimed invention to add resetting of the pathloss weighted attenuation coefficient as taught by Ouchi to Larsson, as with the resetting of the pathloss weighted attenuation coefficient, Larsson user terminal can therefore control the accumulation of the pathloss weighted coefficient to improve the performance of transmission power control between the user terminal device and the base station or RRH {Ouchi: [0032]-[0033]}.
Regarding Claim 8, Larsson and Ouchi disclose the user terminal according to claim 7, wherein the predetermined parameter is independent of the length of the transmission duration {Larsson: [0009]-[0015]: initial power offset parameters (PO_PUSCH or PO_UE_PUCCH) or other parameters is/are independent of the length or duration of UL transmission}.
Regarding Claims 10, Larsson and Ouchi disclose the user terminal according to claim 7, wherein the uplink signal is an uplink shared channel, an uplink control channel, or a sounding reference signal {Larsson: [0016]-[0018]; [0053]-[0054]; Figs. 10-13: [0093]-[0096]: uplink signals are PUCCH, PUSCH and/or SRS}.
Regarding Claim 11, Larsson discloses a radio base station (32a-b) comprising:
a transmitter (73) that transmits downlink control information including a transmission power control (TPC) command {Larsson: [0018]; [0080]-[0084]. Fig. 15; [0125]: eNB 32 including transceiver 73, comprising a transmitter for transmitting TPC commands using DCI format (Fig. 3) message. See also Figs. 11-13: S111; [0056]-[0060]}; and
a receiver that receives an uplink signal using a transmission power that is controlled based on an accumulated value of the TPC command accumulated independently of a transmission duration of the uplink signal {Larsson: Fig. 10; [0093]-[0096]; [0098]: transceiver 73 including receiver for receiving uplink data at power level value based upon accumulated TPC commands. Larsson: Figs. 10-13; [0056]-[0060]; [0095]-[0096]: UE determines accumulated TPC command values regardless of uplink transmission scheduled subframe (i.e. scheduled time or duration) associated with the TPC command}, 
wherein the accumulated value is reset if a predetermined parameter is provided by higher layer signaling {Larsson: [0009]-[0015]: the accumulated power control value is reset when initial power offset parameters (PO_PUSCH or PO_UE_PUCCH) or other parameters is/are received via higher layer signaling}.
However, Larsson fails to disclose wherein the predetermined parameter is a weight coefficient for pathloss. 
Ouchi discloses wherein the predetermined parameter is a weight coefficient for pathloss {Ouchi: [0093]; [0108]; [0142]; pathloss compensation coefficient ‘α’ can be turned on or off using bit value of 0 to 1. Fig. 10, [0237]-[0238]: cell-specific uplink power control resource can be updated using accumulationEnabled bit and pathloss attenuation coefficient ‘α’ enabled bit transmitted to mobile device. Accumulated data for attenuation coefficient ‘α’ is therefore can be reset via RRC higher layer signaling}. 
Similarly to Larsson, Ouchi shares the same field of endeavor in providing uplink transmit power control and configuration setting for wireless devices; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Ouchi and Larsson before him before the effective filing date of the claimed invention to add resetting of the pathloss weighted attenuation coefficient as taught by Ouchi to Larsson, as with the resetting of the pathloss weighted attenuation coefficient, Larsson user terminal can therefore control the accumulation of the pathloss weighted coefficient to improve the performance of transmission power control between the user terminal device and the base station or RRH {Ouchi: [0032]-[0033]}.
Regarding Claim 14, Larsson and Ouchi disclose the user terminal according to claim 8, wherein the uplink signal is an uplink shared channel, an uplink control channel, or a sounding reference signal {Larsson: [0016]-[0018]; [0053]-[0054]; Figs. 10-13: [0093]-[0096]: uplink signals are PUCCH, PUSCH and/or SRS}. 
Regarding Claim 16, Larsson discloses a system (Fig. 1: 10, 32a-b, 36) comprising:
               a radio base station (32a-b) comprising:
a first transmitter that transmits downlink control information including a transmission power control (TPC) command {Larsson: [0018]; [0080]-[0084]. Fig. 15; [0125]: eNB 32 including transceiver 73, comprising a transmitter for transmitting TPC commands using DCI format (Fig. 3) message. See also Figs. 11-13: S111; [0056]-[0060]}; and
a first receiver that receives an uplink signal using a transmission power that is controlled based on an accumulated value of the TPC command accumulated independently of a transmission duration of the uplink signal {Larsson: Fig. 10; [0093]-[0096]; [0098]: transceiver 73 including receiver for receiving uplink data at power level value based upon accumulated TPC commands. Larsson: Figs. 10-13; [0056]-[0060]; [0095]-[0096]: UE determines accumulated TPC command values regardless of uplink transmission scheduled subframe (i.e. scheduled time or duration) associated with the TPC command}; and 
                a terminal comprising:
a second receiver that receives the downlink control information including the TPC command {Larsson: [0018]; [0080]-[0084]. Fig. 10; [0093]-[0096]: UE 36 including transceiver 37, including receiver for receiving TPC commands ([0094]-[0095]). TPC command is received via receipt of DCI format (Fig. 3) message. See also Figs. 11-13: S111; [0056]-[0060]};
a second transmitter that transmits the uplink signal using a transmission power that is controlled based on the accumulated value of the TPC command {Larsson: Fig. 10; [0093]-[0096]; [0098]: transceiver 37 including transmitter for transmitting uplink data at power level value based upon accumulated TPC commands}, accumulated independently of a length of a transmission {Larsson: Fig. 10; [0095]-[0096]; Figs. 11-13: [0056]-[0060]: UE determines accumulated TPC command values regardless of uplink transmission scheduled subframe (i.e. scheduled time or duration) associated with the TPC command}; and 
a processor that resets the accumulated value if a predetermined parameter is provided by higher layer signaling {Larsson: [0009]-[0015]: the accumulated power control value is reset when initial power offset (PO_PUSCH or PO_UE_PUCCH) or other parameters is/are received via higher layer signaling},
However, Larsson fails to disclose wherein the predetermined parameter is a weight coefficient for pathloss.
Ouchi discloses wherein the predetermined parameter is a weight coefficient for pathloss {Ouchi: [0093]; [0108]; [0142]; pathloss compensation coefficient ‘α’ can be turned on or off using bit value of 0 to 1. Fig. 10, [0237]-[0238]: cell-specific uplink power control resource can be updated using accumulationEnabled bit and pathloss attenuation coefficient ‘α’ enabled bit transmitted to mobile device. Accumulated data for attenuation coefficient ‘α’ is therefore can be reset via RRC higher layer signaling}. 
Similarly to Larsson, Ouchi shares the same field of endeavor in providing uplink transmit power control and configuration setting for wireless devices; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Ouchi and Larsson before him before the effective filing date of the claimed invention to add resetting of the pathloss Ouchi to Larsson, as with the resetting of the pathloss weighted attenuation coefficient, Larsson user terminal can therefore control the accumulation of the pathloss weighted coefficient to improve the performance of transmission power control between the user terminal device and the base station or RRH {Ouchi: [0032]-[0033]}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).     
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P. TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944). The examiner can normally be reached on Monday to Thursday 8:00AM - 5:00PM EST.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649
May 23, 2021